DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  	 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a gate driver.  
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record. 
The particularly-significant, distinguishing structural and functional features are an initialization voltage generator comprising a first group of switching transistors configured to receive voltages at a Q node and a QB node of the light emission control signal generator respectively, and configured to operate in response to the voltages at the Q node and the QB node of the light emission control signal generator respectively; and a second group of switching transistors configured to receive voltages at a Q node and a QB node of the first scan signal generator respectively, and configured to operate in response to the voltages at the Q node and the QB node of the first scan signal generator respectively, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  

 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Kim; Ki Wook et al., US 20210183312 A1, describes a gate driver containing a first scan signal generator, a second scan signal generator, a light emission control signal generator, and an initialization voltage generator (see Figs. 2, 3, 5, 6), but does not describe an initialization voltage generator comprising a first group of switching transistors configured to receive voltages at a Q node and a QB node of the light emission control signal generator respectively, and configured to operate in response to the voltages at the Q node and the QB node of the light emission control signal generator respectively; and a second group of switching transistors configured to receive voltages at a Q node and a QB node of the first scan signal generator respectively, and configured to operate in response to the voltages at the Q node and the QB node of the first scan signal generator respectively; 
Ban; Seok Gyu et al., US 20210134214 A1, describes a gate driver containing a pixel sensing transistor sampling a pixel parameter which indicates a degree of light emitter degradation (see Fig. 2), but does not describe an initialization voltage generator comprising a first group of switching transistors configured to receive voltages at a Q node and a QB node of the light emission control signal generator respectively, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Michael J Eurice/Primary Examiner, Art Unit 2693